Citation Nr: 1329338	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  06-17 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to extraschedular consideration under 38 C.F.R. 
§ 3.321(b) for service-connected transient ischemic attack 
(TIA) disability, rated as 100 percent disabling from August 
13, 2004, to February 28, 2005, and as 10 percent disabling 
from March 1, 2005.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1973 to 
December 1993. 

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2012 Order issued by the United States Court 
of Appeals for Veterans Claims (Court), that vacated the 
Board's July 2011 decision that dismissed a claim of 
entitlement to extraschedular consideration under 38 C.F.R. 
§ 3.321(b) for service-connected disabilities. 

In March 2012, the Board denied entitlement to 
extraschedular consideration under 38 C.F.R. § 3.321(b) for 
service-connected CAD and hypertension and remanded the 
issues of entitlement to extraschedular consideration under 
38 C.F.R. § 3.321(b) for service-connected scars and TIAs 
for referral to the Director of Compensation and Pension to 
render an opinion.  An opinion was obtained in August 2012, 
and the claims returned to the Board.  In February 2013, the 
Board denied entitlement to extraschedular consideration 
under 38 C.F.R. § 3.321(b) for service-connected scars and 
remanded the issue of entitlement to extraschedular 
consideration under 38 C.F.R. § 3.321(b) for TIAs.  In a 
June 2013 rating decision, the agency of original 
jurisdiction (AOJ) awarded a temporary 100 percent 
evaluation, effective August 13, 2004, based on evidence 
showing TIAs, and a 10 percent rating from March 1, 2005, 
for TIA residuals.

A review of the Virtual VA paperless claims processing 
system does not reveal any additional documents pertinent to 
the present appeal.


FINDING OF FACT

Throughout the period on appeal when the Veteran has not 
been in receipt of a temporary total rating, symptoms 
associated with his service-connected TIA, if any, have been 
fully contemplated by the criteria in the rating schedule.


CONCLUSION OF LAW

Throughout the pendency of the appeal, excluding the period 
from August 13, 2004, to February 28, 2005, when the Veteran 
was in receipt of a temporary total rating, the criteria for 
a disability rating on an extraschedular basis in excess of 
10 percent for TIA residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 
C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Codes (DC) 8008-
8009 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2012).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, the appeal essentially stems from the 
Veteran's disagreement with the initial evaluation assigned 
following the grant of service connection for hypertension.  
In Dingess/Hartman, the Court held that in cases in which 
service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91; see also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice 
is no longer required after service-connection is awarded); 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Thus, 
VA's duty to notify in this case has been satisfied. 

In such a case, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008); see also Shinseki v. Sanders, 129 
S.Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  As the Veteran has 
not alleged any prejudice, that burden has not been met. 

Accordingly, the Veteran is not prejudiced by a decision on 
the appeal, regardless of the timing or content of the 
notice provided by the RO.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records.  In this regard, the RO obtained 
service treatment records, relevant post service treatment 
records, and a VA examination and opinion report.  The Board 
notes that the Veteran's last examination was in January 
2010, over three years ago, but finds that the medical 
evidence of record is not too old to adequately evaluate the 
Veteran.  See VAOPGCPREC 11-95 (a claim need not be remanded 
solely because of the passage of time when an otherwise 
adequate VA examination was conducted); see also Palczewski 
v. Nicholson, 21 Vet. App. 174, 180 (2007) (noting that 
another VA examination is not warranted based on the mere 
passage of time).  The Veteran has not alleged that his 
condition has worsened since his most recent examination, 
nor has he submitted any additional evidence, lay or 
clinical, demonstrating current residuals related to his 
transient ischemic attacks.  Thus, the Board finds that 
remand for a new examination is not warranted.  Also of 
record and considered in connection with the claim are 
written statements provided by the Veteran.  The Veteran has 
not identified any other evidence relevant to this claim. 

The Board notes that it previously remanded the matter on 
appeal in March 2012 and February 2013 for development, to 
respectively include referral for extraschedular 
consideration to the Director of Compensation and Pension 
and reconsideration of the Veteran's disability rating 
according to provisions of DC 8008 of the rating schedule.  
Pursuant to those remands, an August 2012 opinion was 
obtained from the Director of Compensation and Pension, and 
the AOJ issued a June 2013 rating decision assigning 
disabilities ratings in accordance with the rating criteria 
of DC 8008.  Accordingly, the Board finds that there has 
been substantial compliance with the prior remand 
instructions and no further action is necessary. See D'Aries 
v. Peake, 22 Vet. App. 97 (2008) (holding that only 
substantial, and not strict, compliance with the terms of a 
Board remand is required pursuant to Stegall v. West, 11 
Vet. App. 268 (1998)). 
 
As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the appellant and VA 
in obtaining such evidence.  Therefore, he was provided with 
a meaningful opportunity to participate in the claims 
process and has done so.  Thus, consideration of this matter 
on the merits at this time is appropriate.

Introductory Matters

As a preliminary matter, the Board must clarify the issue on 
appeal.  A November 2011 Joint Motion for Remand (JMR) 
granted by the January 2012 Court order remanded 
specifically the issue of entitlement to an increased rating 
on an extraschedular basis for TIAs, not entitlement to an 
increased schedular rating.  The underlying original claim 
from which the parties to the JMR extracted the current 
issue on appeal was one of entitlement to an increased 
initial rating for service-connected hypertension; the 
Veteran has not alleged entitlement to an increased rating 
for his service-connected TIA residuals on either a 
schedular or extraschedular basis.  Rather, the parties to 
the JMR inferred the claim from the Board's phrasing of an 
issue on appeal as entitlement to extraschedular 
consideration under 38 C.F.R. § 3.321(b) for "service-
connected disabilities."  

Despite the fact that, in March 2009 and February 2011 
decisions, the Board specifically addressed only the issues 
of coronary artery disease and hypertension in relation to 
extraschedular consideration, to include in the March 2009 
remand directives, the parties to the JMR determined that 
the issue of entitlement to extraschedular consideration for 
service-connected disabilities other than coronary artery 
disease and hypertension, to include a TIA disability, was 
on appeal.  

The Board remanded this claim, in part, in February 2013 for 
RO reconsideration of its noncompensable rating for TIAs 
under DC 8008.  The Board did not assume jurisdiction over a 
schedular rating for TIAs, but noted the need to defer 
adjudication of the extraschedular aspect of the TIA rating 
pending the RO's reconsideration of an apparent error.  The 
issue of entitlement to an extraschedular rating is 
dependent, in part, upon an analysis as to whether the 
assigned schedular rating contemplated all manifestations of 
service-connected disability.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).

While the AOJ characterized the issue in the May 2013 
supplemental statement of the case as entitlement to a 
rating in excess of 10 percent for TIAs to include 
extraschedular consideration, the Board finds that the only 
issue on appeal concerns the Veteran's entitlement to an 
increased rating for TIAs on an extraschedular basis only.

Additionally, it is unclear why the November 2011 JMR 
instructed the Board to refer the specific issue on appeal 
to the Director of Compensation and Pension for 
extraschedular consideration without first providing the 
Board the opportunity to decide whether such referral was 
warranted, or alternatively, by providing a specific finding 
of fact reflecting that the criteria for referral for 
extraschedular consideration had been met.  Nevertheless, 
the Board complied in its March 2012 remand and the Director 
of Compensation and Pension provided an opinion in August 
2012, thereby substantially complying with the JMR.  See 
McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) ("[T]he 
Board has a duty on remand to ensure compliance with the 
favorable terms stated in a [JMR] or explain why the terms 
will not be fulfilled.").  See Stegall v. West, 11 Vet. App. 
268, 271 (1998). 

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file and the electronic, paperless Virtual VA file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim herein decided 
and what the evidence in the claims file shows, or fails to 
show, with respect to that claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).
The current appeal over which the Board has jurisdiction - 
as directed by the JMR, pertains to entitlement to an 
increased rating on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1) for service-connected TIAs. 

Disability ratings "represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1.  The 
ultimate percentage of a disability rating assigned to a 
veteran is "considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of the disability."  Id.  Where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director of Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1). 

The Court has set out a three-part test, based on the 
language of 38 C.F.R. § 3.321(b)(1), for determining whether 
a Veteran is entitled to an extraschedular rating: (1) the 
established schedular criteria must be inadequate to 
describe the severity and symptoms of the claimant's 
disability; (2) the case must present other indicia of an 
exceptional or unusual disability picture, such as marked 
interference with employment or frequent periods of 
hospitalization; and (3) the award of an extraschedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009). 

In light of the foregoing, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned schedular evaluation 
is, therefore, adequate, and no referral is required.  Thun, 
22 Vet. App. at 115.

Historically, the Veteran experienced multiple TIAs in 
August 2004 secondary to service-connected hypertension.  He 
was granted service connection for TIAs and assigned a 
noncompensable disability rating, effective April 12, 2010, 
by an October 2010 rating decision.  In June 2013, the AOJ 
granted an increased temporary 100 percent rating, effective 
August 13, 2004, followed by a 10 percent rating effective 
March 1, 2005, for TIA residuals. 

The Veteran's TIA disability is currently rated by analogy 
to DC 8008 (thrombosis of a brain vessel).  The Board finds 
that to be the most appropriate diagnostic code under which 
to rate the Veteran's disability and that code is the point 
of comparison for purposes of evaluation of entitlement to 
an extraschedular rating.  The Board must consider the 
provisions of the rating schedule to determine whether they 
fully contemplate the Veteran's symptoms.  

Under DC 8008, the vascular condition of thrombosis of a 
brain vessel is to be evaluated as 100 percent disabling for 
six months.  Thereafter, the disability is to be evaluated 
based upon any chronic residuals thereof.  A minimum 10 
percent evaluation will be assigned.  38 C.F.R. § 4.124a, 
DCs 8008.  Thus, VAs own rating criteria contemplate that a 
TIA results in some residual neurologic disability which is 
to be represented by a minimum 10 percent disability rating 
- or, a 10 percent impairment of earning capacity for the 
remainder of his life.  38 C.F.R. § 4.124a, DC 8008.  See 
generally 38 C.F.R. § 4.2. 

Neurological conditions, except as otherwise provided, will 
be rated in accordance with a schedule of ratings set out at 
38 C.F.R. § 4.124a, which provides that, with the exceptions 
noted, disability from the following diseases and their 
residuals may be rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  Consideration is to be given to psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, 
etc., referring to the appropriate bodily system of the 
schedule.  With partial loss of use of one or more 
extremities from neurological lesions, rating shall be by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.

Initially, the Board notes that for the period from August 
13, 2004, through February 28, 2005, the Veteran is in 
receipt of the maximum 100 percent rating provided by the 
rating schedule for his TIA disability.  Thus, a higher 
rating on an extraschedular basis is not warranted for that 
period and the Board will confine its analysis to whether an 
extraschedular rating is warranted for a TIA disability 
since the date of service connection excluding the period 
during which the 100 percent rating was in effect.

The Veteran has not claimed, nor does the evidence of record 
show, that he experiences residuals from his August 2004 
TIAs.  In this regard, private treatment notes dated through 
June 2009 and VA treatment notes dated through September 
2009 are negative for complaints of, or treatment related 
to, any additional TIAs OR residual disability from the 
August 2004 TIAs.  To the contrary, those records show that 
the Veteran generally denied symptoms such as syncope, 
blurred vision, and difficulty swallowing, and he was 
routinely found to be neurologically intact. 

The Veteran was afforded a VA examination in April 2010 
relating to his TIAs.  Significantly, he denied having any 
TIA recurrences.  He also denied any syncope, loss of 
speech, difficulty swallowing, or paralysis of any of his 
extremities.  Neurological examination revealed intact 
cranial nerves, full motor strength, and normal reflexes, 
gait and stance, speech, and sensation.  The examiner noted 
the TIAs to be a former condition of which the Veteran 
currently has no further symptoms.

In August 2012, following a review of the claims file, the 
Director of Compensation and Pension Service issued an 
opinion that an extraschedular rating under 38 C.F.R. 
§ 3.321(b) for TIA residuals was not warranted.  In support 
of that opinion, the Director noted that there had been no 
reoccurrence, complications, or symptoms since the Veteran's 
August 2004 TIAs, and that the Veteran denied recurrence of 
TIAs during the April 2010 VA examination.  The Director 
found that there was no evidence that the Veteran's TIAs had 
been symptomatic or that he had been hospitalized for any 
extended period due to that disability.  He concluded that 
the totality of the evidence did not support that the 
Veteran's TIA disability was so exception or unusual as to 
render the use of the regular rating schedule standards 
impractical. 

After a review of all of the evidence, the Board finds that 
the weight of the lay and medical evidence demonstrates that 
the symptomatology associated with the Veteran's TIA 
disability is contemplated by the rating schedule, and that 
an extraschedular rating is not warranted.  In this regard, 
the medical evidence does not reflect any residual 
disability from the Veteran's August 2004 TIAs nor any TIA 
recurrences.  The lay evidence from the Veteran himself 
denies any residual disability from the August 2004 TIAs and 
TIA recurrences.  His lay contentions are deemed credible as 
they are consistent with the evidentiary record.  Thus, the 
10 percent minimum rating granted from March 1, 2005, 
adequately contemplates any residual disability (or lack 
thereof) from the August 2004 TIAs.

To the extent that the Veteran experiences symptoms related 
to his underlying coronary artery disease or hypertension 
which contributed to his TIAs, he is separately rated for 
those disabilities.  Moreover, because the VA disability 
rating schedule is designed to consider the disabling effect 
of disabilities separately, no single DC provision will 
adequately assess the variety of symptoms involved with 
multiple service-connected disabilities.  Johnson v. 
Shinseki, No. 10-1785, slip op. at 10 (Vet. App. Mar. 27, 
2013) (en banc).  Thus, as to the question of "whether 
[38 C.F.R.] § 3.321(b)(1) requires VA to consider multiple 
service-connected disabilities on a collective basis" the 
Court held that it did not.  Id. (noting that a concurring 
opinion in Brambley v. Principi, 17 Vet. App. 20, 27 (2003) 
that there should have been a determination of "whether the 
appellant's service-connected disabilities as a whole [sic] 
entitled [a Veteran] to [an extraschedular rating] under 
§ 3.321(b)(1)" had never been adopted by the Court and 
concurring opinions are not binding on the Court (citing 
Maryland v. Wilson, 519 U.S. 408, 412-13).  Stated in other 
terms, an extraschedular rating may not be assigned for the 
cumulative impact of the underlying service-connected 
disabilities. 

In sum, the Board finds that an increased rating in excess 
of 10 percent is not warranted on an extraschedular basis 
for TIA residuals.  The Veteran has denied residuals 
following his TIAs in August 2004.  Even so, any residual 
disability is adequately contemplated by the minimum 10 
percent rating assigned.  A disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The rating schedule provides for higher ratings 
where the appropriate type and degree of symptomatology is 
shown.  To the extent that the Veteran argues that he 
manifests TIA residuals not contemplated in his assigned 10 
percent schedular rating, the Board places greater probative 
weight on the finding of VA physicians as they possess 
greater training and expertise than the Veteran in 
evaluating TIA residuals.  

For these reasons, the Board finds that the weight of the 
evidence is against a rating in excess of 10 percent for TIA 
residual disability on an extraschedular basis.  To the 
extent any higher level of compensation is sought, the 
preponderance of the evidence is against this claim, and 
hence the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

An extraschedular evaluation in excess of 10 percent for TIA 
residual disability for the period from March 1, 2005, is 
denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


